Exhibit 10.26

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“AMENDMENT”) is made and entered into as
of the 11th day of December, 2008, by and between Telos Corporation, a Maryland
corporation, for itself and its subsidiary companies, divisions, affiliates and
operating entities (the “Company”) and Michael P. Flaherty (the “Executive”).

WITNESSETH THAT:

WHEREAS, the Company and the Executive entered into an Employment Agreement as
of January 1, 2004 (the “Agreement”);

WHEREAS, the Company and the Executive desire to make certain modifications to
the Agreement to, inter alia, ensure compliance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Executive and the Company hereby agree to the following
modifications to the Agreement:

1. Paragraph (c) of Section 2 is amended to read as follows:

(c) Stock Options and Restricted Stock Grants. The Executive shall be eligible
for additional stock options and restricted stock grants under any of the
Company’s stock option and restricted stock plans in an amount determined by the
Management Development and Compensation Committee, subject to approval by the
Board of Directors, and which is commensurate with the level of option awards
and stock grants made to other senior Executives of the Company. Such options
and/or grants shall be subject to the terms and conditions of the applicable
standard stock option and restricted stock plans and agreements adopted by the
Company.

2. Paragraph (e) of Section 3 is amended to read as follows:

(e) Termination of Executive. The Executive may terminate his employment
hereunder at any time for any reason by giving the Company prior written notice
not less than 30 days prior to such termination.

3. A new Paragraph (h) is added to Section 3 to read as follows:

(h) Change in Control means an occasion upon which (i) any “person” (as such
term is used in Section 13(d) and 14(d) of the Securities Exchange Act) other
than a Director or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation controlled by the Company, acquires (either
directly and/or through becoming the “beneficial owner” (as defined in Rule
13d-3 under the Securities



--------------------------------------------------------------------------------

Exchange Act)), directly or indirectly, securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities (or has acquired securities representing 50% or more of the combined
voting power of the Company’s then outstanding securities during the 12-month
period ending on the date of the most recent acquisition of Company securities
by such person); or (ii) during any period of twelve (12) consecutive months
(not including any period prior to the adoption of this Agreement), individuals
who at the beginning of such period constitute the Board and any new Director
(other than a Director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clauses (i) or (iii) of
this Paragraph) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) any of (a) the
Company consummates a merger, consolidation, reorganization, recapitalization or
statutory share exchange (a “Business Combination”), other than a Business
Combination which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power and at least 50% of
the combined total fair market value of the securities of the Company or such
surviving entity outstanding immediately after such Business Combination,
(b) the Company’s shareholders approve a plan of complete liquidation of the
Company, or (c) the Company completes the sale or other disposition of all or
substantially all of its assets in one or a series of transactions.

4. Paragraph (a)(iii) of Section 4 is hereby amended by the addition thereto of
the following new sentence:

In addition, any bonus which has been earned by Executive and approved by the
appropriate corporate authorities but which remains unpaid as of the date of
Executive’s termination of employment, shall be paid to Executive at such time
and in such manner as if Executive had continued to be employed by the Company.

5. Paragraph (b) of Section 4 is hereby amended and restated in its entirety to
read as follows:

(b) If the Company terminates the Executive without Cause, or due to Disability,
or due to death or after a Change in Control the Executive incurs a termination
of employment, voluntary or involuntary, for any reason, then in addition to the
amounts payable under the preceding paragraphs, the Executive shall be entitled
to:

(i) Payments over an 18-month period of an amount equal to the amount of monthly
salary which the Executive was being paid as of the date of the Executive’s
termination of employment. Such payments will commence as of the month following
the date that the Executive incurs a separation from service, as such term is
defined in the context of Section 409A of the Code. Such payments will continue
over

 

2



--------------------------------------------------------------------------------

the 18-month period in accordance with the Company’s normal payroll cycle. In
the event that the Executive dies prior to the completion of the 18-month
payment cycle, any amounts remaining unpaid as of the date of Executive’s death
will be paid to Executive’s estate until the completion of the 18-month payment
cycle. In the event that Executive’s employment with the Company is terminated
due to Executive’s death, all payments to be made in connection with the
18-month payment cycle will be paid to Executive’s estate.

(ii) Immediate vesting of the unvested portion of any outstanding stock option
and any outstanding share of restricted stock, notwithstanding any contrary
terms in any restricted stock agreement applicable to Executive.

(iii) Continued coverage under the medical, dental, short and long-term
disability, life, and other similar non-retirement benefit programs for the
18-month period listed above, as if Executive was still employed by the Company.
If pursuant to the terms and conditions of such benefit programs, such continued
coverage cannot be provided, Executive shall be entitled to payment of the cash
equivalent of such benefits as if the Executive was still a plan participant.
Notwithstanding the above, during the above-referenced 18-month period, the
Company will also pay to Executive (or to Executive’s estate, as the case may
be), a periodic amount representing the cash equivalent of the employer matching
contribution, as if the Executive was still a plan participant, that would
otherwise have been contributed on Executive’s behalf to the IRC Section 401(k)
program maintained by the Company with respect to such 18-month period under the
following assumptions:

(a) Executive would have made a voluntary salary reduction contribution to the
IRC Section 401(k) program with respect to the 18-month payments based upon the
salary reduction election in effect on behalf of the Executive as of the date of
Executive’s termination of employment.

(b) No additional “constructive matching” payments will be made under this
provision in respect of a calendar year once the combination of the actual
matching contributions made on behalf of Executive to the IRC Section 401(k)
program for such calendar year plus the “constructive matching” payments made to
Executive pursuant to this provision for such calendar equal the maximum amount
of matching contributions that could have allocated to Executive’s account under
the terms of the IRC Section 401(k) program with respect to such calendar year.

(c) The “constructive matching” payments will be made at such times as the
Company remits the actual matching contributions to the IRC Section 401(k)
program.

6. A new Paragraph (c) is added to Section 4 to read as follows:

(c) The undertakings of the Company in connection with paragraphs b(i), b(ii)
and b(iii), above, are contingent upon Executive’s compliance with the
non-compete,

 

3



--------------------------------------------------------------------------------

confidentiality, and non-solicitation provisions of Sections 5, 6 and 7. Should
the Company determine that the Executive has committed an infraction of any
component of Section 5, Section 6 or Section 7, the Company shall notify the
Executive of its determination and provide the Executive with 10 business days
to cure the infraction or present convincing evidence that no infraction has
occurred. Should the infraction not be subject to cure, or should Executive
otherwise fail to cure such infraction within 5 business days of such notice,
then the Company may discontinue the payment referenced in paragraph b(i) and
the continuation of benefits referenced in paragraph b(iii) and any otherwise
unexercised stock option will be forfeited.

7. A new Paragraph (d) is added to Section 4 to read as follows:

(d) To the extent required by Section 409A of the Code, if the Executive
separates from service with the Company for any reason other than death and the
Executive constitutes a “specified employee” as defined in Section 409A(2)(B)(i)
of the Code at the time of separation from service, then payment to the
Executive of any amounts pursuant to Section b(i) and payment of any cash
amounts pursuant to Section b(iii) shall not commence until a date that is six
months following the date of the Executive’s separation from service with the
Company. Upon the date which is six months following the date of Executive’s
separation from service, all previously accrued monthly amounts shall be payable
in a lump sum and future amounts will continue to be paid pursuant to the
remaining term of the 18-month payment cycle. The above-referenced six month
delay in payment shall only apply to the extent required by Section 409A of the
Code, such that such delay shall not apply to payments made in connection with
an involuntary termination of employment provided such payments fall within the
dollar threshold described in Treas. Reg. § 1.409A-1(b)(9)(iii).

8. Except to the extent otherwise specifically amended above, the terms and
conditions of the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, as of the
date above first written.

 

EXECUTIVE      TELOS CORPORATION, a Maryland      Corporation

/s/    Michael P. Flaherty

     By:  

/s/    John B. Wood

Michael P. Flaherty        John B. Wood

Executive VP, General Counsel, Chief

Administrative Officer

       Chief Executive Officer

 

4